Citation Nr: 1446235	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  03-19 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney at Law


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1950 to October 1952.  Additionally, the Veteran served as a Merchant Mariner aboard U.S. flagged commercial ships at various points in 1948 and 1953. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The paper claims file and records in Virtual VA and the Veterans Benefit Management System (VBMS) have been considered.

Although the Veteran initially requested a formal RO hearing, he withdrew that request in April 2004.  No further RO or Board hearing was requested.

Although an RO decision in June 2000 that denied the Veteran's original claim for service connection for hearing loss was not timely appealed and became final (38 C.F.R. § 3.104), the RO did not consider the Veterans Claims Assistance Act of 2000 (VCAA) but, rather, denied the claims as "not well grounded."  The Board initially remanded the issue of whether new and material evidence had been received to reopen the prior claim for hearing loss in January 2006.  However, in its February 2007 remand, the Board determined that the law and regulations pertaining to finality of unappealed RO decisions are not applicable to this appeal, and the issue was recharacterized to be considered on a de novo basis.  

Following the Board's February 2007 remand to address evidentiary and due process deficiencies, the Board issued a decision in March 2008 which denied the hearing loss claim on appeal as well as a claim for service connection for a chronic upper gastrointestinal disability, to include gastroesophageal reflux disease (GERD).  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 memorandum decision, the Court vacated the Board's decision regarding these two issues noted above and remanded them for appropriate action.  The Board subsequently remanded these issues for development to ensure compliance with the Court's order in February 2012.  

While the matter was in remand status, the RO granted service connection for GERD in a February 2013 rating decision.  Although the Veteran then appealed from the initial rating and effective date assigned, the RO provided a Statement of the Case for these matters in May 2014, and the Veteran did not subsequently perfect his appeal to the Board.  Thus, these matters are no longer on appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 (2013).

In August 2014, the Veteran's representative submitted a motion requesting the Board hold this matter for 60 days abeyance to afford more time for the submission of additional evidence.  The Board granted this motion, giving 60 days from the August 14, 2014, date of the notice letter, which also advised that if the additional evidence was not submitted prior to expiration of the 60 day abeyance it would be assumed none was forthcoming and the matter would be decided on the available evidence.  The abeyance period has ended and no additional evidence has been received.  The Board shall thus proceed with further adjudication of this matter.  


FINDINGS OF FACT

The preponderance of the evidence weighs against a finding that the currently diagnosed bilateral hearing loss disability is linked to any incident of service, to include exposure to excessive noise; and the Veteran's hearing loss in either ear was not diagnosed or manifested to a compensable degree within one year after active duty, and there was no continuity of symptomatology since service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during active service, nor may sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110 , 1112, 1113, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.385 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In a March 2007 letter, the Veteran was provided full notice regarding his service connection claim in accordance with the VCAA, as directed in prior remands.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although this notice was after the initial adjudication, this timing defect was cured by subsequent readjudication of the claim, most recently in a June 2013 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Moreover, any notice defects did not result in prejudice or affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Rather, the Veteran has had multiple opportunities to submit and identify evidence; he has had a meaningful opportunity to participate effectively in the processing of his claims by VA. 

VA has also made all reasonable efforts to assist the Veteran in the development of his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board notes that there are no service treatment records in the claims file.  The National Personnel Records Center (NPRC) has indicated that any records in their custody were likely in an area destroyed by a 1973 fire in that facility.  As this is the case, VA has a heightened duty to assist the Veteran in the obtainment of records which could help to substantiate his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In keeping with this duty, VA has made numerous attempts to secure such records.  As stated by the Court in March 2011, VA substantially complied with the remand directives concerning attempts to obtain the Veteran's service treatment records or any alternative sources of information.  The Veteran was also informed that he could supply information such as additional medical records, letters written in service, statements by people who knew him in service ("buddy statements"), or anything else in his possession which might help substantiate his claim.  

VA also made appropriate efforts to obtain pertinent post-service medical records identified by the Veteran, to the extent that he provided sufficient authorization for VA to obtain non-VA records.  The Veteran has been notified and allowed an opportunity to provide any records that could not be obtained.  38 C.F.R. § 3.159.  

The Veteran was also afforded several VA audiological examinations, including in April 2012, as directed by the prior remand.  The examiner reviewed the entire claims file and noted a lack of service treatment records, as well as the Veteran's noise exposure during service including as consistent with his military occupational specialty as an artilleryman, which the Court had found to be lacking in the prior VA examination.  The examiner provided a negative nexus opinion, which was supported by well-reasoned rationale based on the lay and medical evidence and pertinent medical literature.  There is no argument or indication that the VA examination or opinion is inadequate, and no further medical evidence is required.  

The prior remand directives were substantially completed, and there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim on appeal.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Sanders, 487 F.3d 881.  

Legal Criteria - Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain enumerated diseases will be service connected on a presumptive basis if they manifested to a compensable degree within one year after active duty service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  A nexus between the current disability and service may be established by evidence of continuity of symptomatology since service for a listed chronic disability.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  VA deems sensorineural hearing loss to be an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  Although the Walker case did not expressly address this issue, the Board will deem sensorineural hearing loss as a "chronic" disease for purposes of this decision.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection will be granted for a hearing loss disability where the evidence establishes a nexus between the current hearing loss and a disease or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of observable symptoms that are in his or her personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Id.; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis

The Veteran contends, in essence, that his bilateral hearing loss began during his period of active service in the U.S. Army or as the result of some incident of such service.  He asserts that service aboard U.S. flagged merchant vessels as a member of the Merchant Marine contributed to his eventual development of hearing loss. 

If an appellant had service as a United States Merchant Mariner between December 7, 1941 and August 15, 1945, or was documented to be a participant in OPERATION MULBERRY, he or she will have obtained status as a Veteran, and will be eligible for VA benefits.  See 38 C.F.R. § 3.7(x)(14), (15).  Here, the Veteran did not have such qualifying service, as his service in the Merchant Marines was between 1948 and 1953; therefore, he may only obtain service connection for disorders related to his period of active service in the U.S. Army.  

As noted above, service treatment records are not available and are presumed destroyed.  However, there is documented exposure to noise in service, as service personnel records indicate that the Veteran served as an artilleryman.  Thus, the question in this matter is whether such noise exposure resulted in hearing loss.  

The Veteran applied for service connection for hearing loss (and an "ear condition") in March 1999.  As such, it appears that he observed hearing difficulties at that time.  However, there is no medical evidence regarding hearing loss, as distinguished from other ear-related complaints, until many years after service.  

There were some issues with dizziness noted in medical records as early as the early 1970's, with records describing the Veteran as dizzy in May 1973, along with symptoms of general malaise and nausea.  Dizziness was also reported in June 1977 and later in March 1987.  Thereafter, intermittent episodes of dizziness and vertigo were reported in the treatment records from 1999 through 2012, with no actual cause for these episodes articulated, although in November 2001 the Veteran reported the dizziness in conjunction with episodes of blood pressure going up.  An examination of the Veteran's ears in November 2001 revealed that the canals were patent and the tympanic membranes were sclerotic, but his hearing was not tested at that time.  The episodes of dizziness were also reported as having a 50-year history.  A March 2002 record described the dizziness as occurring in conjunction with sharp chest pain lying down.  In April 2006, the Veteran reported lightheadedness at a time when his blood pressure reading was 108/57, and he was advised to cut down his medication used to treat blood pressure (metroprolol).  A December 2012 ear nose throat (ENT) consult for a diagnosis of benign positional vertigo noted ongoing disequilibrium with ears totally normal on examination.  The Veteran's doctor thought his symptoms sounded like a "burned out migraine" and that vascular disease rather than ear problems were the likely cause of his dizziness episodes.  The records reflect that he treated the dizziness with Antivert. 

Other ear problems were shown in the Veteran's post-service records, which include repeated episodes of ear wax, also referred to as cerumen having built up in his ears, as well as some episodes of tinnitus.  This included a July 1999 record noting the Veteran to have tinnitus in his left ear for a long time with left ear wax noted and cleaned out.  He again complained of tinnitus in November 2001, when he was evaluated for dizziness, as well as in March 2002.  The ears were noted to have wax in later records including in May 2006.  He continued to have issues with ear wax as recently as December 2012 when his ears were irrigated for this problem.  Episodes of ear pain were also noted in the records with a January 2006 record noting left ear pain along with his dizziness and a sound like "chopping wood" reported in the left ear.  Such complaints followed a December 2001 car accident, although he denied striking his head.  The records from January 2006 and May 2006 also noted complaints of jaw pain, and he was noted to have a left temporomandibular joint syndrome (TMJ).  A September 2006 record noted the Veteran to report pain on the side of his face, including his ear and temple.  

Regarding actual clinical evidence of hearing loss, the earliest such documentation is shown in the VA examination of June 2005, which noted the Veteran's reported exposure to weapons fire from 1950 to 1952, with any subsequent civilian noise exposure denied.  There was no significant tinnitus reported.  On the authorized audiological evaluation in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
30
LEFT
20
20
20
25
25

Speech audiometry revealed speech recognition ability 96 percent in the right ear and of 98 in the left ear.  The diagnosis was mild sensorineural hearing loss bilaterally.  Although this VA examiner's etiology opinion was inadequate, this does not affect the validity of the findings regarding the hearing acuity levels tested.  Therefore, this VA examination remains probative for the limited purpose of determining whether the Veteran had a hearing loss disability at that time.  

Thereafter, the Veteran underwent another VA examination in April 2012.  Testing at that time showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
35
LEFT
25
20
25
25
25

Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  Based on these results, this VA examiner diagnosed sensorineural hearing loss at the 500 to 4000 Hertz level in the right ear, and sensorineural hearing loss at the 6000 Hertz level or higher in the left ear, and included a notation that the Veteran may have hearing loss in both ears at a level that is not considered a disability for VA purposes.  The examiner explained that the Veteran had a sloping mild to moderate sensorineural hearing loss above 2000 Hertz in the right ear, with excellent WRS results.  The left ear had normal hearing for VA adjudication purposes, but a mild loss at 6000 Hertz and a moderately severe loss at 8000 Hertz.  Acoustic imminence showed normal middle ear pressure and compliance bilaterally with acoustic reflexes present at all tested frequencies with no reflex decay present.  DPOAE results were normal bilaterally consistent with pure tone responses.  

The April 2012 VA examiner reviewed the claims file thoroughly and provided an opinion that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in service.  The examiner noted that his service treatment records were destroyed and thus no information was available regarding his hearing status at the time of enlistment or discharge.  There was confirmation of exposure to multiple forms of noise on active duty including weapons fire and artillery per his military occupational specialty.  The examiner also noted that in addition to noise exposure, the Veteran reported treatment for dizziness and ear pain within the first year of his discharge from active duty.  He stated that the evidence of record showed continued treatment for dizziness and that the Veteran was currently on medications for this condition, but no hearing loss was diagnosed until 2005.  

The April 2012 VA examiner pointed out that diagnosis of a probable etiology for hearing loss depends on multiple factors.  Professional literature and research have produced universally accepted indicators for a differential diagnosis based on audiometric thresholds, configuration of audiogram, degree of loss and other clinical findings as well as a subject's history.  Any single factor such as history of noise exposure is not of itself sufficient to diagnose etiology if not supported by clinical results.  The examiner noted that not all individuals with noise exposure experience hearing loss and a person with noise exposure may have an impairment unrelated to noise exposure which is due to other conditions such as ear disease, aging, or trauma.  The examiner pointed out that a medically accepted characteristic of noise induced hearing loss is the presence of the greatest amount of hearing loss around 4000 Hertz with threshold recovery in higher frequencies.  This would be reflected in what is considered a "noise notch" near 4000 Hertz.  

The examiner stated that, in this case, the Veteran exhibited a predominantly high frequency sensorineural hearing loss with the greatest effect above 4000 Hertz and no recovery; therefore, there was no "notch."  The examiner opined that the Veteran's audiogram fit the clinical description of presbycusis, and his degree of hearing loss was consistent with age.  The examiner also noted that there was a past history of ear problems related to balance, consistent with the records summarized above.  The examiner concluded that there were insufficient clinical indicators to establish the presence of a noise-induced hearing loss and, therefore, it was less likely than not that this Veteran's hearing loss was due to noise exposure in service.  

Records in Virtual VA show that the Veteran underwent another VA audiogram for treatment purposes in January 2013.  This was in conjunction with follow-up testing for his complaints of vertigo.  A longstanding history of dizziness since release from service in 1952 was noted, with a history of examinations for compensation and pension purposes done in June 2005 and April 2012.  It was noted that these examinations found the Veteran to have low normal to moderate sensorineural hearing loss with excellent speech discrimination.  For a noise exposure history prior to April 2012, the audiologist referred to the VA examination report of April 2012, summarizing that the Veteran denied occupational or noise exposure and never wore hearing aids.  Otoscopy in January 2013 revealed clear ear canals with intact tympanic membranes with tympanometry within normal limits.  The air conduction findings in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
40
40
LEFT
25
20
25
30
35

Bone conduction testing was also done and yielded the same results, except that the left ear measured 15 decibels at 500 Hertz.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.

The January 2013 VA treating provider did not give an opinion on causation for the hearing loss at that time.  However, a later addendum notation in January 2013 stated that the audiogram findings were not unusual and were typical of age.  

The Veteran has submitted several articles addressing the different types and causes of hearing loss, including from weaponry, with a notation that noise trauma is the most common preventable cause of sensorineural hearing loss.  These articles also indicate that there may be many other reasons for hearing loss, and that presbycusis or age-related hearing loss is the most common cause of sensorineural hearing loss.

Based on a review of all pertinent lay and medical evidence, the Board finds that the evidence does not support a grant of service connection for bilateral hearing loss.  

The Board first finds that the evidence establishes a current bilateral hearing loss disability.  The Veteran did not meet the criteria for a VA hearing loss disability for either ear based on pure tone thresholds or speech reception scores during the June 2005 or April 2012 VA examinations, although there was some degree of hearing loss shown at those times, with thresholds above 20 decibels at multiple levels.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157.  Thereafter, the January 2013 VA audiological testing met VA's criteria for a hearing loss disability in the right ear based on a pure tone threshold of 40 decibels at the 4000 Hertz level, as well as a speech reception score of 92 percent.  The Veteran also met the criteria for a left hearing loss disability based on the speech reception score of 88 percent.  Id. 

As noted above, the evidence also establishes noise exposure during service.  However, the competent evidence does not establish a link between the current disability and service.  At the outset, the Board notes that the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A significant factor to be considered for any opinion is whether it is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The April 2012 VA examiner has given an opinion that the Veteran does not have a hearing loss disability that is related to his in-service noise exposure.  In providing this opinion, the examiner articulated a clear rationale supported by medical principles as to why this Veteran did not meet the criteria for noise-induced hearing loss.  The examiner pointed out that the pattern the Veteran exhibited on audiological testing does not fit the commonly accepted pattern for noise-induced hearing loss, and explained that the Veteran's pattern was most consistent with age related hearing loss.  The examiner considered other factors regarding his ear history such as his dizziness and ear pain prior to forming this opinion.  The January 2013 provider also stated that the Veteran's bilateral hearing loss testing was consistent with the Veteran's age.  Thus, this opinion bolsters the opinion from the April 2012 VA examination.  There is no medical opinion of record addressing this Veteran's hearing loss etiology that contradicts these negative opinions.  

The Board also notes that ear pain or dizziness, as well as tinnitus, are separate from hearing loss.  Service connection was previously denied for tinnitus, and service connection was recently denied for vertigo (claimed as inner ear problem affecting balance) in a May 2014 rating decision.  Those issues are not on appeal.

On the other hand, the Veteran has provided his own self-diagnosis and opinion regarding the nature and etiology of his bilateral sensorineural hearing loss, with reference to medical treatise articles.  The Board notes that the medical treatise articles, in and of themselves, have some probative value in this case, as they explain the potential causes for hearing loss.  However, the probative value of the medical treatise articles is low, as they do not speak to the particular facts of this case, they have significantly less probative value than the opinion of the examiner who provided an opinion based on the accepted facts of this case.  Moreover, the reasoning and medical literature referenced by the April 2012 VA examiner in supporting his opinion appears consistent with the articles provided by the Veteran.

The Veteran is clearly competent to describe the observable symptoms of decreased hearing.  Nevertheless, he is not competent to provide an opinion of when he actually had hearing loss, or whether it began during service or as a result of service, because actual hearing loss must be shown by objective testing and interpretation of medical evidence.  Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.385.  

As discussed above, the earliest clinical evidence of diagnosed hearing loss was in 2005, and the Veteran did not meet the criteria for a VA hearing loss disability in either ear until January 2013.  Furthermore, the Board places significantly greater probative weight on the opinion of the April 2012 VA examiner, as he possesses medical expertise and training, reviewed the entire claims file, and provided a well-reasoned opinion based on all pertinent evidence and medical literature.  

Service connection is also not warranted for bilateral sensorineural hearing loss on a presumptive basis.  Rather, the record fails to show that the Veteran manifested hearing loss in either ear to a degree of 10 percent within the one year following his active duty service discharge in October 1952, as he did not meet the criteria for even a noncompensable disability until January 2013.  See 38 C.F.R. §§ 3.85, 4.85.  

The weight of the evidence also shows that there was no continuity of symptomatology since active duty service.  See Walker, 708 F.3d at 1338-40.  There is no indication of combat service, and to the extent that the Veteran's statements may be construed to allege symptoms of hearing loss that began in service, these statements are not consistent with the other, more probative evidence.  

Lay evidence from the Veteran regarding the presence of observable symptoms of hearing loss since service may not be rejected solely due to the absence of contemporaneous medical evidence; however, this circumstance may be considered along with the other evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that a witness's interest in the outcome may affect the credibility of testimony and may be considered together with other evidence).  Although the Veteran reported in an April 1999 records release that he had been treated for "hearing problems" from 1952 to the present, he indicated in an April 2001 letter that he was treated for dizziness, headaches, and double vision during non-VA hospitalization in July 1953, although such records were not available.  He did not specify any treatment for hearing loss at that time.  The available medical evidence includes VA employee health records and VA and private treatment records dating from 1959 to 2013, and two VA examinations.  As discussed above, the Veteran first mentioned hearing loss in his 1999 claim, and he did not complain of hearing loss (as opposed to tinnitus or other ear-related complaints) to his treating providers until the June 2005 VA examination for the purposes of his claim.  Even at that time, as well as during the subsequent VA examination and treatment records, the Veteran did not report continuous hearing difficulties since service but, rather, reported his noise exposure during service and asserted that the current hearing loss is due to such exposure.  

The Board finds these statements to be more probative than the Veteran's assertions for the purposes of his VA claim because he had an incentive to tell the truth in order to receive proper care.  See Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of reasons for the Board's decision).  It is reasonable to infer that, if the Veteran had noticed hearing loss at any point prior to his 1999 claim, as opposed to tinnitus or other ear-related problems, he would have reported them to his treating providers when seeking treatment for the other conditions.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) ("[Fact finders] may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings." (internal quotations omitted)); see also Rucker, 10 Vet. App. at 73.  Further, the Board notes that the Veteran's memory as to the nature and timing of his hearing loss symptoms appears to be faulty, possible due to the passage of time; therefore, he is not a reliable historian and is not credible in this regard.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

Additionally, the April 2012 VA examiner considered the evidence of record, including the Veteran's lay statements, regarding his hearing loss, and determined that the nature and degree of his current hearing loss was not consistent with noise-induced exposure from service, based on application of medical expertise.

In sum, the preponderance of the evidence is against service connection for hearing loss; the benefit-of-the-doubt doctrine is not applicable in this case, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
C. FIELDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


